        Case 2:21-cv-00069-RWS Document 1 Filed 03/31/21 Page 1 of 18




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA



 NU PAGAMENTOS S.A.,                   Civil Action No.
                                         2:21-cv-00069-RWS
                                       ___________________
 Plaintiff,

 v.

                                       JURY TRIAL DEMANDED
 GEORGE DANIEL HUDSON JR.

 Defendant.


                                  COMPLAINT

       Nu Pagamentos S.A. (“Nubank”), by its undersigned attorneys, brings this

Complaint against Defendant George Daniel Hudson Jr. (“Hudson”) for trademark

infringement, false designation of origin, unfair competition, cybersquatting and

false advertising under the Lanham Act, 15 U.S.C. §1051 et. seq. and declaratory

judgment under 28 U.S.C. §2201.

                        JURISDICTION AND VENUE

1.     The Court has subject matter jurisdiction over Nubank’s claims pursuant to

15 U.S.C. §1121 and 28 U.S.C. §§1331 and 1338(a) because the claims arise under

the Lanham Act, 15 U.S.C. §§1114, 1116, 1117, 1125(a), and 1125(d). In addition,
        Case 2:21-cv-00069-RWS Document 1 Filed 03/31/21 Page 2 of 18




the Court has subject matter jurisdiction over Nubank’s declaratory judgment claim

pursuant to 28 U.S.C. §2201.

2.    This Court has personal jurisdiction over Hudson because he is a citizen of

the state of Georgia and resides in this judicial district.

3.    Venue is proper in this judicial district pursuant to 28 U.S.C. §1391 because

a substantial part of the acts complained of herein occurred in this judicial district

and Hudson is subject to personal jurisdiction in this judicial district.

                                    THE PARTIES

4.    Nubank is a corporation based in Brazil with a principal place of business at

Rua Capote Valente 39, São Paulo, Brazil 05409-000.

5.    Upon information and belief, Hudson is an individual residing at 8330

Shadow Creek Drive, Bethlehem, GA 30620.

                            FACTUAL BACKGROUND

6.    Nubank is the leading financial technology (“fintech”) company in Latin

America and the largest independent neobank in the world, with more than 30

million clients.

7.    Its first product, launched in 2014, is an international, no-fee credit card that

is fully managed by a mobile app and used by more than 15 million customers.

Almost 36 million Brazilians have requested its products.


                                            2
        Case 2:21-cv-00069-RWS Document 1 Filed 03/31/21 Page 3 of 18




8.    In 2017, Nubank launched its proprietary loyalty rewards program (“Nubank

Rewards”), as well as a digital account (“NuConta”) that is already used by more

than 20 million people.

9.    Nubank also has a personal loan product and over the last year has taken its

first steps in international expansion, opening offices in Mexico and Colombia.

10.   To date, Nubank has raised more than US $900 million in seven equity

investment rounds. Nubank’s current valuation is estimated at US $25 billion.

11.   In 2019, Nubank was elected as the most innovative company in Latin

America by Fast Company and in 2018 ranked no. 36 on Fast Company’s 50 Most

Innovative Companies ranking.

12.   Today, Nubank offers consumers various financial and banking options,

including digital deposit accounts, international credit cards, personal loans, bill pay

services, and life insurance.

13.   Nubank’s goods and services are provided and used under and by reference to

the well-known mark NUBANK®.

14.   Nubank is the owner of numerous trademark registrations for the mark

NUBANK® around the world including, inter alia, U.S. Trademark Registration No.

6,297,728 (i.e. the “ ‘728 Registration”) for the mark NUBANK® in connection

with the following services: Banking services; Online banking; Online banking


                                           3
        Case 2:21-cv-00069-RWS Document 1 Filed 03/31/21 Page 4 of 18




services by remote access, namely, home banking via Web-based or mobile banking

applications; Credit card services, namely, issuance and administration of credit

card; Debit card services, namely, issuance and administration of debit card;

Financial consultation; Issuance of credit cards; Financial information and

advisory services; Electronic funds transfer; Foreign exchange transactions; Saving

bank services. See ‘728 Registration certificate attached hereto as Exhibit A.

15.   The ‘728 Registration entitles Nubank to the exclusive right to use the mark

NUBANK® nationwide in connection with the services set forth within the

registration.

16.   Nubank’s trademark appears on goods, labels, packaging, advertising,

promotional and collateral materials, as well as on its official website,

https://nubank.com.br.

17.   Nubank has engaged in substantial marketing of its goods and services,

including through online, leaflets, brochures, and other promotional and advertising

materials.

18.   Overall, Nubank has continually used its trademark in connection with its

goods and services that have been advertised and promoted around the world,

including the United States. For example, in the United States, there is extensive

usage of Nubank-issued credit cards by customers, Nubank’s marks and products


                                         4
       Case 2:21-cv-00069-RWS Document 1 Filed 03/31/21 Page 5 of 18




have been advertised on the Nasdaq billboard in New York City, and many of

Nubank’s investors are based in the United States.

19.   Through Nubank’s extensive promotion efforts, the NUBANK® mark has

become associated with Nubank as the source of goods and services offered in

connection with the mark.

                            HUDSON’S CONDUCT

20.   Hudson does not have (and never had) any business relationship with Nubank.

21.   Upon information and belief, Hudson has not used the mark NUBANK in

providing any goods and/or services in connection with the NUBANK mark. In the

event that Hudson has provided any goods and/or services in connection with the

NUBANK mark, any rights that Hudson acquired in and to the NUBANK mark have

been abandoned. Moreover, in the event that Hudson has used the mark with any

goods and/or services, at least three consecutive years have passed since Hudson has

used the mark with any goods and/or services in United States commerce.

22.   Unlike Nubank, Hudson has never filed an application for registration of the

NUBANK mark, and does not otherwise own any registered rights to the NUBANK

mark, or any right, title, and/or interest in the NUBANK mark whatsoever.




                                         5
       Case 2:21-cv-00069-RWS Document 1 Filed 03/31/21 Page 6 of 18




23.   However, since at least as early as 2015, Hudson has actively sought to

associate himself with Nubank and sought to benefit from the goodwill and

reputation of the NUBANK® mark.

24.   For example, Hudson falsely claims that he has a “firm” using the name

“Nubank.”

25.   To further his wrongful conduct, Hudson has (i) published statements,

including through LinkedIn, falsely identifying himself as the creator of the

NUBANK® mark and brand, (ii) claimed to be a “partner” of Nubank, and (iii)

represented himself as “Nubank global.” See screenshots of Nubank’s LinkedIn

pages attached hereto as Exhibit B.

26.   Furthermore, Hudson has used platforms such as LinkedIn to contact

customers and business associates of Nubank to discuss banking and fintech matters

in an effort to lead the customers and business associates to believe that Hudson is

associated with Nubank. For example, in one communication, Hudson alleged that

“[s]everal of [his] associates” were doing programming “regarding digital banking,

fintech and payments” and attempted to invite individuals to the purported program.

27.   Nubank has also identified several instances of Hudson misleading

individuals interested in pursuing career opportunities at Nubank. For example, due

to Hudson’s deceptive online conduct, he received a resume from a Nubank


                                         6
        Case 2:21-cv-00069-RWS Document 1 Filed 03/31/21 Page 7 of 18




prospective employee through LinkedIn. Rather than making it clear that he has no

association with Nubank, Hudson reviewed her resume and told the prospective

employee that he would forward her resume to executives of Nubank.

28.   Hudson has also attempted to tarnish the reputation of Nubank by publishing

statements online alleging that Nubank stole his company name and falsely asserting

that Nubank is financially unstable. He has made false allegations to Nubank

customers, employees, business partners, and the media asserting that Nubank is

“bankrupt,” “bleeding cash,” and has a “negative operating balance sheet.”

29.   More recently, Hudson has engaged in a campaign to harass and threaten

Nubank’s executives’ lives and safety. On September 30, 2020, Hudson sent an e-

mail to Nubank’s founders in which he stated “I want you to know that when we

settle up it’s going to cost you your life! I think watching you in a bull ring in Mexico

would be most fitting.” As another example, on January 31, 2021, Hudson sent an

e-mail to Nubank’s founders warning, “If you were to try in [sic] leave the country

I would be concerned as to your safety.”

30.   Hudson has registered the internet domain name www.nubank.com, which

wholly incorporates Nubank’s mark. While the domain was originally registered in

1997, Hudson most recently renewed his registration on November 3, 2020. See




                                           7
        Case 2:21-cv-00069-RWS Document 1 Filed 03/31/21 Page 8 of 18




March 26, 2021 WHOIS database domain listing for the domain name

www.nubank.com, attached hereto as Exhibit C.

31.   Because Hudson’s domain name is almost identical to Nubank’s domain

name, customers of Nubank unintentionally visit Hudson’s domain.

32.   Hudson has used the domain as merely a landing page that linked to websites

of other companies that compete with Nubank, including, for example, links to the

website for Eastern Bank and to websites designed to assist users in searching for

credit card options. See screenshot of the webpage associated with the

www.nubank.com domain, attached as Exhibit D.

33.   However, in 2020, Hudson changed the website connected to his domain to

include the logo depicted below:




34.   Hudson’s logo wholly incorporates Nubank’s registered mark and copies

elements of logos used by Nubank, including the confusingly similar purple color

incorporated into the logo.



                                        8
        Case 2:21-cv-00069-RWS Document 1 Filed 03/31/21 Page 9 of 18




35.   Overall, Hudson does not use his domain for any legitimate purpose other than

to hold ownership of a “.com” domain that incorporates Nubank’s mark and to

further his efforts to confuse consumers and to cause them to falsely associate him

with Nubank. Hudson recently renewed his registration for the domain name in bad

faith with the goal of holding it so that Nubank could not acquire it and use it for

legitimate business purposes. As a further illustration of Hudson’s bad faith, he has

demanded several hundred thousand dollars from Nubank to purchase the domain

name from him, a figure that is grossly higher than the amount he paid to purchase

the domain from the domain name registrar.

                                    COUNT I
                             Trademark Infringement
                               (15 U.S.C. §1114(1))

36.   Nubank specifically incorporates and references the allegations asserted in

each of the preceding paragraphs, as if fully set forth herein.

37.   Nubank has continually used its trademark as a source identifier in connection

with its goods and services in interstate commerce within the United States and

around the world. Nubank’s rights in its mark have priority over Hudson’s use by

virtue of Nubank’s long and continuous use of it in commerce and the federal rights

to the NUBANK mark conferred by Nubank’s ‘728 Registration. Without

authorization or consent of Nubank, Hudson advertises goods and services to the


                                           9
       Case 2:21-cv-00069-RWS Document 1 Filed 03/31/21 Page 10 of 18




general public using trademarks and designations that are confusingly similar to

Nubank’s trademark.

38.   Hudson’s use of Nubank’s trademark and similar designations for competing

goods and services is likely to cause confusion, mistake, and deception among the

general public as to the origin of the goods and services advertised by Hudson, or as

to whether the goods and services are sponsored by/affiliated with or otherwise

connected to Nubank in violation of 15 U.S.C. §1114(1).

39.   By using the NUBANK® mark and confusingly similar designations and

images thereto, and by advertising goods and services to the general public in

connection with such marks and/or confusingly similar variants thereof, for profit

and without Nubank’s authorization, Hudson is depriving Nubank of its exclusive

right to control and benefit from its trademark. If permitted to continue, Hudson’s

actions will nullify Nubank’s right to exclusive use of its trademark, free from

infringement, and will have a substantial and adverse effect on Nubank’s existing

and projected future business of marketing goods and services identified by its

trademark.

40.   Nubank has been damaged by Hudson’s activities and conduct. Hudson has

profited thereby and, unless their conduct is enjoined, Nubank’s good will and




                                         10
       Case 2:21-cv-00069-RWS Document 1 Filed 03/31/21 Page 11 of 18




reputation will continue to suffer irreparable injury that cannot adequately be

calculated or compensated by money damages.

41.   By using the NUBANK® mark and confusingly similar designations, and

advertising goods and services to the general public in connection with such marks

and/or confusingly similar variants thereof, Hudson has intentionally and knowingly

infringed Nubank’s rights.

42.   By virtue of Hudson’s actions, he has engaged in trademark infringement in

violation of 15 U.S.C. §1114.

                                 COUNT II
              Unfair Competition and False Designation of Origin
                             (15 U.S.C. §1125(a))

43.   Nubank specifically incorporates and references the allegations asserted in

each of the preceding paragraphs, as if fully set forth herein.

44.   Hudson uses marks, designations and images to advertise goods and services

that are likely to cause confusion, mistake, and deception among the general public

as to the origin of the goods and services, or as to whether Hudson is sponsored by,

affiliated with, or otherwise connected with Nubank, in violation of 15 U.S.C.

§1125(a).

45.   Additionally, Hudson’s false and misleading representations of fact about his

purported business and about Nubank’s business also violate 15 U.S.C. §1125(a).


                                          11
       Case 2:21-cv-00069-RWS Document 1 Filed 03/31/21 Page 12 of 18




46.   Nubank has been damaged by Hudson’s activities and conduct. Hudson has

profited thereby and, unless their conduct is enjoined, Nubank’s reputation and

goodwill will continue to suffer irreparable injury that cannot be adequately

calculated or compensated by money damages.

47.   By using marks, designations, and images that are confusingly similar to

Nubank’s trademark to advertise goods and services to the general public, and by

making false and misleading representations of act about his purported business and

about Nubank’s business, Hudson has intentionally and knowingly engaged in unfair

competition and false designation of origin.

48.   By virtue of Hudson’s actions, he has engaged in unfair competition and false

designation of origin in violation of 15 U.S.C. §1125(a).

                                    COUNT III
                                 False Advertising
                             (15 U.S.C. §1125(a)(1)(B))

49.   Nubank specifically incorporates and references the allegations asserted in

each of the preceeding paragraphs, as if fully set forth herein.

50.   In commercial advertising and promotion, including through statements

published on LinkedIn, Hudson falsely purports that he has a company associated

with the banking and fintech industry, and Hudson has made false statements about




                                          12
       Case 2:21-cv-00069-RWS Document 1 Filed 03/31/21 Page 13 of 18




the financial health of Nubank’s business and falsely asserted that Nubank stole its

brand from Hudson.

51.   Hudson’s published statements about Nubank’s business are false and, upon

information and belief, his statements about his own purported business are false

because he does not have a business associated with the banking and fintech

industry.

52.   Hudson’s false advertising harms Nubank because the statements cause

consumers to falsely associate Hudson with Nubank and to associate his purported

business with Nubank, thereby eroding the reputation of Nubank.

53.   By virtue of Hudson’s actions, he has engaged in false advertising in violation

of 15 U.S.C. §1125(a)(1)(B).

                                  COUNT IV
                  Anticybersquatting Consumer Protection Act
                              (15 U.S.C. §1125(d))

54.   Nubank specifically incorporates and references the allegations asserted in

each of the preceding paragraphs, as if fully set forth herein.

55.   Nubank engages in interstate activities designed to promote its goods and

services, as well as the goodwill associated with its trademark.




                                          13
       Case 2:21-cv-00069-RWS Document 1 Filed 03/31/21 Page 14 of 18




56.    The mark NUBANK® has been, and will continue to be, known throughout

the United States and around the world as identifying and distinguishing Nubank’s

business.

57.    Without authorization or consent, Hudson incorporates the NUBANK® mark

in his domain name www.nubank.com.

58.    Hudson has a bad faith intent to profit from the NUBANK® mark, within the

meaning of 15 U.S.C. §1125(d)(1)(A)(i), which is evidenced by Hudson’s demand

that   Nubank   pay    him   several   hundred    thousand    dollars   to   purchase

www.nubank.com from him.

59.    Hudson registered, traffics in, and uses domain names that are confusingly

similar or dilutive of the NUBANK® mark, which, at the time of the registration of

Hudson’s domain name, was distinctive and/or famous within the meaning of 15

U.S.C. §1125(d)(1)(A)(ii).

60.    Nubank has been damaged by Hudson’s activities and conduct. Hudson has

profited thereby and, unless Hudson is required to forfeit and transfer to Nubank all

domain names that incorporate the NUBANK® mark pursuant to 15 U.S.C.

§1125(d)(1)(C) and his conduct is enjoined pursuant to 15 U.S.C. §1116(a),

Nubank’s reputation and goodwill will continue to suffer irreparable injury that

cannot be adequately calculated or compensated by money damages.


                                         14
       Case 2:21-cv-00069-RWS Document 1 Filed 03/31/21 Page 15 of 18




61.   By virtue of Hudson’s actions, he has engaged in cybersquatting in violation

of 15 U.S.C. §1125(d), and Nubank is entitled to statutory damages pursuant to 15

U.S.C. §1117(d).

                                    COUNT V
                               Declaratory Judgment
                                  28 U.S.C. §2201

62.   Nubank specifically incorporates and references the allegations asserted in

each of the preceding paragraphs, as if fully set forth herein.

63.   A genuine and actual controversy exists between Nubank and Hudson

regarding rights in the NUBANK® mark.

64.   Under 28 U.S.C. §2201, the Court may declare the rights of Nubank.

65.   As outlined herein, Nubank’s NUBANK® mark is registered with the United

States Patent and Trademark Office.

66.   Furthermore, Nubank has continually used the NUBANK® mark in

connection with its goods and services and the term “Nubank” has come to be

associated with Nubank.

67.   Therefore, Nubank respectfully requests a declaration that: (i) Nubank has the

exclusive right to use the NUBANK®; and (ii) Hudson has no right to use “Nubank”

or any confusingly similar word or designation.




                                          15
       Case 2:21-cv-00069-RWS Document 1 Filed 03/31/21 Page 16 of 18




                             PRAYER FOR RELIEF

WHEREFORE, Plaintiff Nubank respectfully requests that this Court:

i.     Preliminarily and permanently enjoin Hudson to cease and desist from using

Nubank’s trademark and any confusingly similar designations and to discontinue his

current infringing practices pursuant to 15 U.S.C. §1116.

ii.    Enter judgment in favor of plaintiff Nubank on the counts asserted herein and

award Nubank all damages caused by the acts forming the basis of this Complaint,

including, without limitation, Hudson’s profits and Nubank’s actual damages.

iii.   Issue a declaration that Nubank has the exclusive right to use the NUBANK®

mark and Hudson has no right to use “Nubank” or any confusingly similar word or

designation.

iv.    Award treble damages to Nubank pursuant to 15 U.S.C. §1117(a) due to

Hudson’s willful, knowing, and intentional infringement of Nubank’s trademark.

v.     Award statutory damages to Nubank pursuant to 15 U.S.C. §1117(d) due to

Hudson’s cybersquatting activities.

vi.    Order Hudson to pay Nubank’s the cost of this action and Nubank’s

reasonable attorneys’ fees pursuant to 15 U.S.C. §1117(a).




                                         16
       Case 2:21-cv-00069-RWS Document 1 Filed 03/31/21 Page 17 of 18




vii.   Order Hudson to destroy all products, items, articles, labels, signs, prints,

packages, wrappers, receptacles and advertisements bearing Nubank’s trademark,

pursuant to 15 U.S.C. §1118.

viii. Order Hudson to forfeit and transfer to Nubank the domain name

www.nubank.com and all domain names that incorporate the NUBANK® mark or

any other confusingly similar term.

ix.    Order Hudson to cease and desist from all use of “Nubank” as part of his trade

name and in connection with his business.

x.     Award Nubank such further relief as it deems just, proper, and equitable.


                                 JURY DEMAND

Nubank demands a trial by jury on all issues so triable.

Respectfully submitted this 31st day of March, 2021.


                 [SIGNATURES APPEAR ON THE NEXT PAGE]




                                         17
     Case 2:21-cv-00069-RWS Document 1 Filed 03/31/21 Page 18 of 18




/s/ Lucas W. Andrews                Matthew T. McLaughlin
Lucas W. Andrews                    Matthew T. McLaughlin
landrews@watsonspence.com           (pro hac vice forthcoming)
WATSON SPENCE LLP                   mmclaughlin@nixonpeabody.com
999 Peachtree Street, NE            Tarae L. Howell
Suite 1130                          (pro hac vice forthcoming)
Atlanta, GA 30309                   thowell@nixonpeabody.com
Tel. (229) 436-1545                 NIXON PEABODY LLP
Fax. (678) 331-7070                 Exchange Place
                                    53 State Street
                                    Boston, MA 02109
                                    Tel. (617) 345-1000
                                    Fax (617) 345-1300

                                    David L. May
                                    (pro hac vice forthcoming)
                                    dmay@nixonpeabody.com
                                    NIXON PEABODY LLP
                                    799 9th Street NW
                                    Suite 500
                                    Washington, DC 20001
                                    T: (202) 585-8000
                                    F: (202) 585-8080



               Attorneys for Plaintiff Nu Pagamentos S.A.




                                   18
